DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 May 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,778,122 to Giebel et al. (“US1”).
Regarding Claim 35, US1 describes a telecommunications device comprising: an environmentally sealed terminal housing (10) suitable for outside environmental use, the terminal housing having a length, a width and a height, the terminal housing having opposite major sides that extend along the length and the width of the terminal housing, the terminal housing having opposite minor sides that extend along the length and the height of the terminal housing, and the terminal housing defining opposite ends that extend along the width and the height of the terminal housing (see Fig 1); the terminal housing having a unitary one-piece structure defining at least a portion of one of the ends of the terminal housing, the unitary one-piece plastic structure including a plurality of connector ports (14) formed within and defined by the unitary one-piece structure, the connector ports extending along port axes that are parallel to one another, the connector ports being arranged in a row with each of the connector ports extending from an exterior of the terminal housing toward an interior of the terminal housing (see Fig 1), each of the connector ports being configured for directly receiving a fiber optic connector (40) from the exterior of the terminal housing; ferrule alignment sleeves (18) positioned within the interior of the terminal housing in alignment with the connector ports, each of the ferrule alignment sleeves including a first end and a second end, the first ends facing toward the exterior of the terminal housing and the second ends facing toward the interior of the terminal housing (see Figs 2-3), the first ends of the ferrule alignment sleeves being adapted to receive first ferrules (72) corresponding to the fiber optic connectors when the fiber optic connectors are received in the connector ports from the exterior of the terminal housing (see Col 10 Ln 52-Col11 Ln 25); and second ferrules (24) supporting optical fibers (26), the second ferrules being positioned within the second ends of the ferrule alignment sleeves (see Figs 2-3).
US1 does is silent as to the particular material used to form the structure of the terminal housing. Molded plastic is well-known in the art for forming telecommunications terminal housings due to the material’s low cost, light weight, and weatherproof properties. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the unitary one-piece structure of the terminal housing described by US1, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 42, US1 describes the optical fibers supported by the second ferrules are routed within the interior of the terminal housing and through the unitary one-piece structure (see Figs 2-3). 
US1 is silent as to where the fibers are input after entering the one-piece structure. US1 does describe that the telecommunications device may be used for a variety of communications purposes, including a NID where incoming signals are routed to other locations (see Col 6 Lns 9-25). Where the device of US1 is used in such a manner, there must inherently be an input cable for supplying the incoming signal. The structure of US1 (see Fig 1) would supply the input fiber optic cable to one of the other input ports (14). Further, while US1 is silent as to the exact routing of the optical fibers, connecting an input fiber to an output port is well-known in the art for such communications devices. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art route the optical fibers supported by the second ferrules within the interior of the terminal housing and through the unitary one-piece molded plastic structure to an input fiber optic cable secured to the one-piece molded plastic structure. The motivation for doing so would have been to make use of the structure of US1 in the manner suggested but not particularly described (see Col 6 Lns 9-25).
Regarding Claim 43, US1 does not specifically describe the fiber optic connectors adapted to be received in the connector ports from the exterior of the terminal housing are hardened fiber optic connectors. However, the connectors described by US1 include o-rings (68) and screw-together fastening (for example between 70 and 18a). These features are commonly used in connectors considered to be hardened connectors. Therefore, the fiber optic connectors adapted to be received in the connector ports from the exterior of the terminal housing, as described by US1,  are hardened fiber optic connectors.
Allowable Subject Matter
Claims 36-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36-40 describe interior housing arrangements positioned within the interior of the terminal housing for aligning the ferrule alignment sleeves with the connector ports, each of the interior housing arrangements including a front housing portion having a front snap-fit arrangement for engaging a corresponding one of the connector-receiving sleeves.
Claim 41 describes latches configured such that when the fiber optic connectors are inserted in the connector ports the latches move from a latching position to accommodate the fiber optic connectors and then snap back to the latching positions to latch the fiber optic connectors in the connector ports once the fiber optic connectors have been fully inserted in the connector ports.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874